Title: From George Washington to Frederick Visscher, 30 June 1782
From: Washington, George
To: Visscher, Frederick


                  
                     Gentlemen
                     Schenectady June 30th 1782
                  
                  I request you to accept my warmest thanks for your affectionate
                     address.
                  In a cause so Just & righteous as ours, we have every
                     reason to hope the divine Providence will still continue to crown our arms with
                     success, and finally compel our Enemies to grant us that Peace upon equitable
                     terms, which we so ardently desire.
                  May you, and the good People of this Town, in the mean time be
                     protected from every insidious or open foe, and may the complicated blessings
                     of Peace soon reward your arduous Struggles for the establishment of the
                     freedom and Independence of our common Country.
                  
                  
               